DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 18-24, 29, drawn to a formulation comprising: 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Compound 1), or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, isotopologue, solvate, hydrate, co-crystal, clathrate, or polymorph thereof in an amount of about 1 to 1.3%, citrate buffer in an amount of about 9 to 12% and mannitol in an amount of about 85 to 90 %, based on the total weight of the formulation, classified in A61K 31/454; A61K 47/12; A61K 47/26.
II. Claims 8-14, 25-26,  drawn to a formulation comprising: Compound 1, or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, isotopologue, solvate, hydrate, co-crystal, clathrate, or polymorph thereof, a , classified in A61K 31/454; A61K 47/12; A61K 47/42 & A61K 47/26.
III. Claims 15-17, drawn to a formulation comprising: Compound 1, or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, isotopologue, solvate, hydrate, co-crystal, clathrate, or polymorph thereof, a citrate buffer, human albumin, trehalose and mannitol, classified in A61K 31/454; A61K 47/12; A61K 47/42 & A61K 47/26.
IV. Claims 30-38, drawn to a method of treating a cancer in a mammal, comprising administering a formulation comprising:  Compound 1, or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, isotopologue, solvate, hydrate, co-crystal, clathrate, or polymorph thereof in an amount of about 1 to 1.3%, citrate buffer in an amount of about 9 to 12% and mannitol in an amount of about 85 to 90 %, based on the total weight of the formulation, classified in A61K 31/454; A61K 47/12; A61K 47/26; & A61P 35/00.
V. Claims 39-40, drawn to a method of treating a myeloproliferative neoplasm in a mammal, wherein the method comprises administering a formulation comprising:  Compound 1, or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, isotopologue, solvate, hydrate, co-crystal, clathrate, or polymorph thereof in an amount of about 1 to 1.3%, citrate buffer in an amount of about 9 to 12% and mannitol in an amount of about 85 to 90 %, based on the total weight of the formulation, classified in A61K 31/454; A61K 47/12; A61K 47/26; & A61P 35/00.
. Claims 41-42, drawn to a method of treating a cancer selected from breast cancer, neuroendocrine tumor, and renal cell carcinoma in a mammal, wherein the method comprises administering a formulation comprising:  Compound 1, or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, isotopologue, solvate, hydrate, co-crystal, clathrate, or polymorph thereof in an amount of about 1 to 1.3%, citrate buffer in an amount of about 9 to 12% and mannitol in an amount of about 85 to 90 %, based on the total weight of the formulation, classified in A61K 31/454; A61K 47/12; A61K 47/26; & A61P 35/00.
VII. Claims 43-46, drawn to a method of treating a leukemia in a mammal, wherein the method comprises administering a formulation comprising:  Compound 1, or a stereoisomer or mixture of stereoisomers, pharmaceutically acceptable salt, tautomer, prodrug, isotopologue, solvate, hydrate, co-crystal, clathrate, or polymorph thereof in an amount of about 1 to 1.3%, citrate buffer in an amount of about 9 to 12% and mannitol in an amount of about 85 to 90 %, based on the total weight of the formulation in combination with an IDH2 inhibitor to the mammal, wherein the leukemia is characterized by the presence of a mutant allele of IDH2, classified in A61K 31/454; A61K 47/12; A61K 47/26; & A61P 35/02 & an additional class dependent on the structure of the specific IDH2 inhibitor compound, for instance, A61K 31/53 for enasidenib.
VIII. Claims 47-48, drawn to a process for preparing the formulation of claim 1 comprising: dissolving mannitol in tert-butyl alcohol and citrate buffer to obtain a buffer solution, and dissolving Compound 1 in the buffer solution to a drug solution, classified in A61K 31/454; A61K 47/12; A61K 47/26; & A61 9/08.
. Claims 49-50, drawn to a process for preparing the formulation of claim 8 comprising: (i) adding a mixture of sucrose and 20% human albumin to a citrate buffer in water to obtain a sucrose/human albumin solution, and (ii) adding a solution of Compound 1 in formic acid to the sucrose/human albumin solution to obtain a drug solution, classified in A61K 31/454; A61K 47/12; A61K 47/42; A61K 47/26 & A61 9/08.
X. Claims 51-52, drawn to a process for preparing the formulation of claim 15 comprising: (i) adding a mixture of trehalose, mannitol and 20% human albumin to a citrate buffer in water to obtain a trehalose/mannitol/human albumin solution, and (ii) adding a solution of Compound 1 in formic acid to the trehalose/mannitol/human albumin solution to obtain a mixture, and (iii) adding acetic acid to the mixture to obtain a drug solution, classified in A61K 31/454; A61K 47/12; A61K 47/42;  A61K 47/26 & A61 9/08.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III (or VIII, IX and X) are directed to related products (or processes). The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design; each invention requires a unique combination of ingredients.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV, V, VI and VII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different effect; the specific cancers or myeloproliferative neoplasm are unique.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV (or V, VI or VII) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process, demonstrated by the differences between IV, V, VI and VII.
Inventions VIII and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another materially different process, for instance, where an alternate alcohol or other solvent is used in place of tert-butyl alcohol.
Inventions IX and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the solution sucrose/human albumin could be added to the solution of Compound 1 in formic acid.
Inventions X and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the trehalose/mannitol/human albumin solution could be added to the solution of Compound 1 in formic acid.
Inventions of all other group comparisions are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not capable of use together and have different designs, modes of operation and effects.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification (comparisons having a unique combination of classification symbols).

The inventions require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
For any one of Groups I-X elected, Applicant must elect under (i):
(i) a single active compound: elect Compound 1 (claims 1, 18) or a single disclosed stereoisomer of Compound 1 or a single disclosed mixture of stereoisomers of Compound 1, or a single disclosed pharmaceutically acceptable salt of Compound 1, or a single disclosed tautomer of Compound 1, or a single disclosed prodrug of Compound 1, or a single disclosed isotopologue of Compound 1, or a single disclosed solvate of Compound 1, or a single disclosed hydrate of Compound 1, or a single disclosed co-crystal of Compound 1, or a single disclosed clathrate of Compound 1, or a single disclosed polymorph of Compound 1 (e.g., Form C from US 10,189,808) (claim 1).
And
If Group I is elected, Applicant must further elect under (ii):
(ii) a single formulation:
(ii-a) the formulation is an aqueous formulation further comprising a diluent comprising PEG 400, ethanol and water (claim 20);
(ii-b) the formulation is an aqueous formulation further comprising a diluent, not including (ii-a) (claim 19); or
(ii-c) the formulation of claim 1, not including (ii-a)-(ii-b) (claim 1).
And
If Group II is elected, Applicant must further elect under (iii) & (iv):

(iii-a) the active compound, elected under (i) above + a citrate buffer + human albumin + sucrose + sodium chloride (claim 10);
(iii-b) the active compound, elected under (i) above + a citrate buffer + human albumin + sucrose + sodium N-acetyltryptophanate (claim 11); 
(iii-c) the active compound, elected under (i) above + a citrate buffer + human albumin + sucrose + sodium caprylate (claim 12);
(iii-d) the active compound, elected under (i) above + a citrate buffer + human albumin + sucrose + sodium chloride + sodium N-acetyltryptophanate + sodium caprylate (claim 14); or
(iii-e) the active compound, elected under (i) above + a citrate buffer + human albumin + sucrose (claim 13, 8), not including (iii-a)-(iii-d); and
(iv) a single formulation:
(iv-a) the formulation is an aqueous formulation further comprising a diluent comprising water (claim 26); 
(iv-b) the formulation is an aqueous formulation further comprising a diluent, not including (iv-a) (claim 25); or
(iv-c) the formulation of claim 8, not including (iv-a)-(iv-b) (claim 8).
And
If Group III is elected, Applicant must further elect under (v) & (vi):
(v) a single combination:

(v-b) the active compound, elected under (i) above + a citrate buffer + human albumin + trehalose + mannitol (claim 15), not including (iv-a);
(vi) a single formulation:
(vi-a) the formulation is an aqueous formulation further comprising a diluent comprising water (claim 28); 
(vi-b) the formulation is an aqueous formulation further comprising a diluent, not including (vi-a) (claim 27); or
(vi-c) the formulation of claim 15, not including (vi-a)-(vi-b) (claim 15).
And
If Group IV is elected, Applicant must further elect under (vii) & (viii):
(vii) a single cancer:
(vii-a) relapsed leukemia (claim 35);
(vii-b) refractory leukemia (claim 35);
(vii-c) resistant leukemia (claim 35);
(vii-d) acute myeloid leukemia (claim 34);
(vii-e) chronic lymphocytic leukemia (claim 33);
(vii-f) chronic myelocytic leukemia (claim 33);
(vii-g) acute lymphoblastic leukemia (claim 33);

(vii-i) a cancer, not including a leukemia (claim 30-31); if elected specify a single disclosed cancer species (e.g., colorectal cancer, from [0261]);
(viii) a single drug or a single disclosed drug combination:
(viii-a) the active compound, elected under (i) above administered with a second agent (claim 36); if elected, specify a single disclosed second agent compound, within one of the classes of claims 37-38 (e.g., celecoxib, a COX-2 inhibitor, from [0383]); or
(viii-b) the active compound, elected under (i) above administered with supportive care (claim 36), not including (viii-a); or
(viii-c) the active compound, elected under (i) above, not including (viii-a)-(viii-b) (claim 30, 32).
And
If Group V is elected, Applicant must further elect under (ix) & (x):
(ix) a single disclosed myeloproliferative neoplasm (e.g., polycythemia vera, [0344]); and
(x) a single drug or a single disclosed drug combination:
(x-a) the active compound, elected under (i) above administered with a JAK inhibitor (claim 40); if elected, specify a single disclosed JAK inhibitor compound (e.g., tofacitinib, from [0465], [0466]); or
(x-b) the active compound, elected under (i) above, not including (x-a) (claim 39).
And
If Group VI is elected, Applicant must further elect under (xi) & (xii):
(xi) a single disclosed cancer:
(xi-a) breast cancer, 
(xi-b) neuroendocrine tumor, or
(xi-c) renal cell carcinoma; and
(xii) a single drug or a single disclosed drug combination:
(xii-a) the active compound, elected under (i) above administered with a second compound of claim 42; if elected, specify a single compound from claim 42 (e.g., everolimus); or
(xii-b) the active compound, elected under (i) above, not including (xii-a) (claim 40).
And
If Group VII is elected, Applicant must further elect (xiii) & (xiv):
(xiii) a single leukemia
(xiii-a) relapsed leukemia (claim 46);
(xiii-b) refractory leukemia (claim 46);
(xiii-c) resistant leukemia (claim 46);
(xiii-d) acute myeloid leukemia, characterized by the presence of a mutant allele of IDH2 (claim 45); or
(xiii-e) leukemia, characterized by the presence of a mutant allele of IDH2 (claim 43), not including (xii-a)-(xii-d); and
(xiv) a single IDH2 inhibitor compound, from claim 44 (e.g., enasidenib).
And
If Group VIII is elected, Applicant must further elect under (xv):
(xv) a single sequence of method steps:
(xv-a) the steps of claim 47 + additional lyophylization of claim 48 (claim 48); or
(xv-b) the steps of claim 47, not including (xiv-a) (claim 47).
And
If Group IX is elected, Applicant must further elect under (xvi):
(xvi) a single sequence of method steps:
(xvi-a) the steps of claim 49 + additional filtering and lyophylization of claim 50 (claim 50); or
(xvi-b) the steps of claim 49, not including (xvi-a) (claim 49).
And
If Group X is elected, Applicant must further elect under (xvii):
(xvii) a single sequence of method steps:
(xvii-a) the steps of claim 50 + additional filtering and lyophylization of claim 52 (claim 52); or
(xvii-b) the steps of claim 50, not including (xvii-a) (claim 50).
The species are independent or distinct because the claims to the species recited the mutually exclusive characteristics thereof; each active compound, (i) corresponds to a unique chemical and physical structure, each having unique chemical and physical properties; each unique combination under (ii), (iii), (iv), (v), (vi), (viii), (x), (xii), (xiv) correspond to a unique combination of ingredients, having unique chemical 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 6, 8, 13-14, 15-17, 22-23, 30-33, 35, 36-38, 39, 41-42, 43-44, 46, 47, 49, 51 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611